Jones, J.
This application cannot be granted: First. The papers are wrongly entitled in this action. The application is dehors the action, and is in no sense a step or proceeding in the action.
Second. It appears to be made on behalf of the plaintiff, between whom and the defendant’s attorney the relation .of attorney and client does not exist. . A summary application to compel an attorney to pay over money received in his professional capacity is only entertained on motion of the client. This is a privilege given to clients for their protection against such exactions and overreachings, which the attorney by reason of the confidence placed in him by his client might resort to. But this privilege and extraordinary remedy is not extended either to outside parties or to assignees of clients.
Motion denied, without costs.